Citation Nr: 1135563	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to an increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for a left ankle sprain, assigning an initial rating of 10 percent.  This appeal arises, in part, from the Veteran's disagreement with the 10 percent initial rating assigned in the December 2006 rating decision.  

This matter also comes before the Board, in part, on appeal from a January 2009 rating decision by the RO which denied an increased rating for pseudofolliculitis barbae with hyperpigmentation.  In an May 2009 statement, written on a VA Form-9 (Substantive Appeal to the Board), the Veteran expressed disagreement with the RO's January 2009 denial of an increased rating pseudofolliculitis barbae, stating that he believed that VA decided the matter wrongfully.  The claims file does not contain a Statement of the Case (SOC) regarding this issue.  Under these circumstances, as a timely notice of disagreement was received following the January 2009 notice of the RO's rating decision denying an increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation, but no SOC was issued in regards to the issue of an increased rating, the Board determines the issue must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision.

The Veteran requested a Board personal hearing to be held at the Central Office, but subsequently withdrew this request. 

The Board notes that in May 2009, prior to the June 2009 certification of this claim to the Board, the Veteran submitted a certificate of recognition for service during the Cold War, signed by the Secretary of Defense, in support of his claims.  The Board appreciates the Veteran's service; however, as VA already recognizes the Veteran's service, and the certificate itself has no relevance to the Veteran's claims, a remand is not necessary for the issuance of a Supplemental Statement of the Case.  
 
The issue of an increased rating for pseudofolliculitis barbae with hyperpigmentation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's left ankle disability has been manifested by symptomatology including pain and some instability that more nearly approximates moderate limitation of extension of the left ankle.  

2.  For the entire initial rating period, the Veteran's left ankle disability has not been manifested by symptomatology more nearly approximating marked limitation of extension of the left ankle.  


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a VCAA notice letter sent in September 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a), including information regarding the assignment of ratings and effective dates.  Service connection for left ankle disability been established and an initial rating for the disability has been assigned.  Thus, the Veteran has been awarded the benefit sought (service connection), and such claim have been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 491 (2006).  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claims.  Also, as will be detailed following, the RO provided the Veteran with VA medical examinations in November 2006, November 2008, and January 2009.  As will be detailed below, the Board finds that the November 2006 VA examiner did not use the range of motion scale prescribed for VA ankle examinations.  Moreover, the November 2008 VA medical examination report contains a dorsiflexion finding which must be considered an aberration in light of all the other evidence of records.  Yet, taking everything into account, as these VA medical examination reports were each written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's left ankle disability, the remaining examination findings are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the November 2008 VA medical examination was performed at the Dallas VA Medical Center (VAMC).  In a May 2009 statement, the Veteran wrote that, because he worked at the Dallas VAMC, he did not believe that he should have been allowed to have a VA examination performed at that particular hospital.  The Veteran indicated his belief that the RO was biased against him as he had an examination performed at his place of work.  The Board notes that the Veteran has not indicated in any specific manner that the November 2008 VA medical examination report is inadequate for rating purposes; his assertion goes generally to the weight given the examination findings by the RO adjudicator.  As the Board is conducting a de novo review of the Veteran's appeal of initial rating for left ankle disability, the Board will assign the appropriate weight to the examination findings.  Moreover, the Board notes that the Veteran was provided with a subsequent January 2009 VA medical examination at the Temple VAMC.  For these reasons, the Board finds no reason to remand for another VA examination.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the initial rating claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2010).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Initial Rating for a Left Ankle Disability

The Veteran contends generally that the 10 percent disability rating assigned for the entire initial rating period under appeal does not represent the severity of symptomatology associated with the service-connected left ankle disability.  He wrote that he was taking more medication for the left ankle pain, had some ankle instability, and was wearing an ankle brace.

Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period under appeal, the preponderance of the evidence weighs against an initial rating in excess of 10 percent for a left ankle disability.  Specifically, the Board finds that, for the entire initial rating period, the Veteran's left ankle disability, including limitations due to pain and instability, has more nearly approximated moderate limitation of motion of the left ankle, as required for a 10 percent disability rating under Diagnostic Code 5271, and has not been manifested by symptomatology that more nearly approximates marked limitation of extension of the left ankle for any period.  

Reviewing the evidence of record, in a November 2006 VA medical examination report, the Veteran reported that his ankle did not hurt at rest, but that he experienced pain in the ankle, measuring up to a six on a scale of ten, with activity.  The VA examiner wrote that the Veteran indicated that he would aggravate the ankle by walking half a mile, going up or down stairs, or lifting over 75 pounds of weight; however, the Veteran also reportedly stated that he did not experience aggravation with standing or driving.  The VA examiner also reported that the Veteran said that he occasionally limped on the left leg and sometimes experienced swelling of the ankle.  The Veteran reportedly indicated that he took over-the-counter medication for his ankle pain, three times per day.

Upon physical examination in November 2006, the VA examiner reported the following range of motion findings: dorsiflexion to 25 degrees, a loss of five degrees; plantar flexion to 25 degrees, a loss of 10 degrees; eversion to 20 degrees, a loss of 10 degrees; and inversion to 30 degrees, a loss of 10 degrees.  The VA examiner indicated that all limitations of motion were caused by pain and that motor in all directions was five out of five.  The VA examiner noted moderate tenderness of the ankle and some bony deformity just inferior to the lateral malleous involving the proximal fifth metatarsal.  The VA examiner noted that ankle X-rays were normal.  The impression was chronic ankle sprain with moderate ankle pain, decreased range of motion and minimal disability.  The VA examiner noted that the Veteran's symptomatology was summarized by intermittent ankle pain with excessive activity.  The VA examiner reported that the left ankle disability only affected the Veteran at work when he had to walk a lot or perform heavy activity.  The VA examiner noted slight pain on motion of the ankle, but no fatigability or incoordination.  The VA examiner also noted no additional limitation upon repetitive use or additional limitation during flare-up.

In a November 2006 MRI report, the VA examiner noted no abnormality of the ankle.  In a March 2008 statement, the Veteran reported having to take higher doses of medication due to his ankle disability and needing to wear an ankle brace.  

In a November 2008 VA medical examination report, a VA examiner noted that the Veteran reported several years of history of instability of the ankle while walking, especially on stairs.  The VA examiner wrote that the Veteran reported rare numbness in the ankle with prolonged walking or standing.  The VA examiner indicated that the Veteran reported being prescribed a brace for the left ankle six months prior to examination.  The Veteran reportedly indicated that this helped with the instability.  The VA examiner indicated that the Veteran took over-the-counter medication three times per day for ankle pain.  The Veteran reportedly stated that he was employed as a sign maker, working eight hour shifts during which he would stand about half the time, and that he was able to perform all activities of daily living.  The VA examiner wrote that the Veteran indicated having no incapacitating flare-ups of ankle pain or increased limitation with repetitive use.  The VA examiner also stated that the Veteran did not use a cane or crutch.  

Upon physical examination in November 2008, the VA examiner noted that the Veteran was not in any acute distress.  The Veteran's gait was normal without the use of ambulatory aids.  The Veteran wore a rigid lace-up ankle brace which was removed for examination.  The VA examiner noted slight soft tissue tenderness on the lateral and anterior portion of the ankle.  The VA examiner noted no palpable edema.  Upon range of motion testing, the VA examiner indicated that the Veteran noted slight discomfort on the lateral portion of the ankle at the limits of motion.  The VA examiner reported the following range of motion findings: dorsiflexion to zero degrees; plantar flexion to 35 degrees; eversion to 10 degrees; and inversion to 30 degrees.  The ankle was stressed in inversion position and this caused some lateral ankle discomfort.  Upon repetitive motion, there was no increase of pain, loss of motion, weakness, fatigability, or incoordination.  The impression was lateral left ankle instability and intermittent discomfort secondary to ankle sprains.  The VA examiner noted that a stress ankle inversion X-ray report showed minimal talus tilt.  In addition, an X-ray report stated that, with or without inversion stress, there was some lateral instability with slight widening of the lateral joint space on the inversion stress view.

In a January 2009 VA medical examination report, the VA examiner noted reviewing the claims file prior to examination.  The VA examiner wrote that the Veteran indicated experiencing intermittent pain in the left ankle with swelling and instability or giving way.  Although the Veteran did not indicate experiencing flare-ups, the VA examiner reported that the Veteran stated that he experienced pain due to activity at level seven which could last three to four hours.  The Veteran reportedly indicated that prolonged walking and standing would precipitate pain and rest or pain medication could alleviate it.  The VA examiner wrote that the Veteran indicated that he wore an ankle brace, was able to work on his feet as a furniture mover, and could attend to all activities of daily living.  Upon physical examination, the VA examiner reported the following range of motion findings: dorsiflexion to 15 degrees; plantar flexion to 30 degrees; eversion to 10 degrees; and inversion to 20 degrees.  Pain was noted at the extremes of the ranges of motion.  The VA examiner noted that the Veteran's gait and station were normal.  The diagnosis was a moderate left ankle strain.  The VA examiner noted no change in pain, range of motion or additional limitations with repetitive use, to include fatigue, weakness, lack of endurance, or incoordination.  

Having reviewed this record of evidence, for the entire initial rating period, the Board finds that the Veteran's left ankle disability has not been manifested by symptomatology more nearly approximating marked limitation of extension of the left ankle, the criteria for the next higher rating under Diagnostic Code 5271.  
38 C.F.R. § 4.71a.  In the November 2008 and January 2009 VA medical examination reports, the individual VA examiners noted that the Veteran's gait was normal.  The Veteran indicates that he is able to work full-time at a physical occupation involving a great deal of standing and moving even with his ankle disability.  

Ranges of motion findings during the appeal period uniformly show a moderate degree of limitation of motion of the ankle, due to pain.  The Board notes that the November 2006 VA examiner, in his report, used a range of motion scale not otherwise used in VA examination reports.  As noted above, normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Yet, in the November 2006 VA medical examination report, the VA examiner reported dorsiflexion to 25 degrees (which he characterized as a loss of five degrees); and plantar flexion to 25 degrees (which he characterized as a loss of 10 degrees).  Even with the range of motion scale used by the November 2006 VA examiner, the Board notes that these findings indicate that the Veteran's range of motion in the left ankle more nearly approximates moderate limitation of motion than it does marked limitation of motion.  

In the November 2008 VA medical examination report, the VA examiner reported dorsiflexion to zero degrees and plantar flexion to 35 degrees.  The Board notes that the November 2008 dorsiflexion finding is questionable, at best, as it is clearly at odds with the VA examiner's other finding, indicating that the Veteran displayed a normal gait; if the Veteran were unable to move the ankle in dorsiflexion, the Veteran's gait logically would be affected.  Moreover, in the subsequent January 2009 VA medical examination report, a VA examiner, again noting that the Veteran's gait was normal, reported dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  As both the November 2006 and January 2009 VA medical examination reports indicate a loss of what was characterized as five degrees of dorsiflexion, albeit using different range of motion scales, the Board finds that the November 2008 VA medical examination report's findings, indicating an apparent loss of dorsiflexion, are an aberration as they are inconsistent with not only the other evidence of record, but also the findings in the November 2008 VA medical examination report itself.  Therefore, reviewing this evidence, the Board finds that the Veteran has incurred some degree of limitation of extension of the ankle; however, as the Veteran still has the majority of usage of the ankle, even with considerations of the limitation due to pain and instability, the Board finds that the limitations of motion do not more nearly approximate marked limitation of extension of the ankle for any period as required for a 20 percent disability rating under Diagnostic Code 5271.

The Board has considered the Veteran's reports of occasional ankle instability, especially while walking on stairs.  The Board also notes that, in the November 2008 VA medical examination report, the VA examiner diagnosed left ankle instability, confirmed by X-ray report showing some lateral instability with slight widening of the lateral joint space on the inversion stress view.  The Board has considered the noted instability, and has considered this additional limitation of function in its finding that the left ankle disability more nearly approximates moderate limitation of the ankle contemplated by the 10 percent rating under Diagnostic Code 5271.  The Board notes that this instability, seemingly treated through the use of an ankle brace, has not resulted in observable symptomatology more nearly approximating marked limitation of extension of the Veteran's ankle.  As noted above, the Veteran has most of the use of his ankle and is able to walk with a normal, without the use of a crutch or cane for ambulation.  Therefore, the Board finds that, for the entire initial rating period, even with the noted pain and instability, the Veteran's left ankle disability has not been manifested by symptomatology more nearly approximating marked limitation of extension of the left ankle.  

In reaching the above conclusion, the Board has considered whether the medical evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board notes that the objective medical evidence and the Veteran's own lay statements indicate that, for the entire initial rating period, the Veteran has not experienced additional loss of function (i.e., motion) of the left ankle due to additional pain, weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would support an initial rating in excess of 10 percent.  The Board has found that, because of the limitations of motion and function due to the pain and instability of the left ankle, the overall disability picture more nearly approximates moderate left ankle limitation of motion, consistent with a 10 percent disability rating.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher rating under Diagnostic Code 5271.

In making this determination, the Board has considered other potentially applicable ankle diagnostic codes to determine if the Veteran qualified for an initial rating in excess of 10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the evidence of record reflects that the Veteran does not experience ankylosis of the ankle, the subastragalar joint, or the tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, an initial rating in excess of 10 percent is not warranted under those other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).

Because the preponderance of the evidence is against an initial disability rating in excess of 10 percent for the service-connected left ankle disability for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left ankle disability is manifested by some pain at the extremes of motion and slight instability, causing moderate limitation of extension of the left ankle.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement including due to relaxation of ligaments (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

In this case, comparing the Veteran's left ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left ankle disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.


ORDER

For the entire initial rating period, an initial rating in excess of 10 percent for a left ankle disability is denied.  


REMAND

As noted in the Introduction, in a January2009 rating decision, the RO denied an increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation.  In a May 2009 statement, written on a VA Form-9, the Veteran expressed disagreement with the RO's January 2009 denial of an increased rating for pseudofolliculitis barbae, stating that he believed that VA decided the matter wrongfully.  The Board notes, in a May 2009 letter, the RO requested that the Veteran clarify the nature of his disagreement with the January 2009 rating decision.  The record contains no indication that the Veteran ever responded to the RO's May 2009 letter.  Yet, the Board notes that, in the May 2009 statement, the Veteran expressed disagreement with the January 2009 rating decision and, by using a form designed for appeal purposes, as well as listing the issue under a heading that included "appealing these issues," also indicated a desire to appeal the RO's January 2009 rating decision denial of increased rating for pseudofolliculitis barbae with hyperpigmentation.  See 38 C.F.R. § 20.201 (2010) (NOD a written communication that expresses both disagreement and desire to appeal).  Under these circumstances, the Veteran's May 2009 statement should be read as a timely NOD.  As the Veteran issued a notice disagreeing with the RO's decision within the required time period, indicating his disagreement with RO's denial of an increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation, the Board finds that this issue must be returned to the RO for the issuance of a SOC and any further necessary development.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation is REMANDED for the following action:

The AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of an increased rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


